                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MISSOURI
                              CENTRAL DIVISION

 REPRODUCTIVE HEALTH                       )
 SERVICES OF PLANNED                       )
 PARENTHOOD OF THE ST. LOUIS               ) Case No. 2:19-CV-4155-HFS
 REGION, INC., et al.,                     )
                                           )
                      Plaintiffs,          )
                                           )
 v.                                        )
                                           )
 MICHAEL L. PARSON, IN HIS                 )
 OFFICIAL CAPACITY AS
 GOVERNOR OF THE STATE OF
 MISSOURI, et al.,

                      Defendants.

                                    NOTICE OF APPEAL

       Notice is hereby given that Defendants Michael L. Parson, Eric S. Schmitt, Jade D.

James, Sara Martin, Sammy L. Alexander, James A. DiRenna, Jeffrey S. Glaser, Katherine

J. Mathews, Naveed Razzaque, David E. Tannehill, Marc K. Taormina, and Randall

Williams, all in their official capacities, appeal to the United States Court of Appeals for

the Eighth Circuit from the district court’s Supplemental Order Regarding Down Syndrome

granting a preliminary injunction in this action on September 27, 2019. (Doc. 69).




         Case 2:19-cv-04155-BP Document 70 Filed 09/30/19 Page 1 of 3
                            Respectfully submitted,
                            ERIC S. SCHMITT,
                            Attorney General

                             /s/ D. John Sauer
                            D. John Sauer, #58721
                              Solicitor General
                            Julie Marie Blake, #69643
                              Deputy Solicitor General
                            Emily A. Dodge, #53914
                              Assistant Attorney General
                            Justin D. Smith, # 63253
                              Deputy Attorney General

                            Post Office Box 899
                            Jefferson City, MO, 65102
                            John.Sauer@ago.mo.gov
                            Tel: (314) 340-7960
                            Fax: (314) 340-7029

                            Attorneys for Defendants Parson,
                            Schmitt, James, Martin, Alexander,
                            DiRenna, Glaser, Mathews, Razzaque,
                            Tannehill, Taormina, and Williams.




Case 2:19-cv-04155-BP Document 70 Filed 09/30/19 Page 2 of 3
                            CERTIFICATE OF SERVICE

     I hereby certify that on September 30, 2019, a copy of the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court’s electronic
filing system upon all counsel of record.


                                           /s/ D. John Sauer




         Case 2:19-cv-04155-BP Document 70 Filed 09/30/19 Page 3 of 3
